 
EXHIBIT 10.1


THE SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933.  ACCORDINGLY, THE SHARES OF COMMON STOCK MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR TO “U.S. PERSONS,” AS DEFINED UNDER REGULATION S UNDER THE
SECURITIES ACT OF 1933, UNLESS SUCH SECURITIES ARE REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ARE SUBJECT TO AN EXEMPTION FROM REGISTRATION.


BRAINSTORM CELL THERAPEUTICS INC.


SUBSCRIPTION AGREEMENT






Reytalon Ltd.
Address: 154 Begin Road, Tel Aviv, Israel
Attention:  Ms. Yehudit Freidman






Ladies and Gentlemen:


BrainStorm Cell Therapeutics Inc. (the “Company”) is offering (the “Offering”),
pursuant to Regulation S (“Regulation S”) promul­gated under the Securities Act
of 1933, as amended (the “Securi­ties Act”), to sell and issue up to 1,250,000
shares of the Company’s common stock, $.00005 par value per share (“Common
Shares”) at a price per share of $0.20 (the “Price Per Share”).


There is no minimum number of subscriptions required to close on any part of the
Offering.


In connection with the Offering, the undersigned hereby agrees to purchase and
hereby subscribes for the number of Common Shares set forth on the signature
page of this Subscription Agreement at the Price Per Share and tenders herewith
a wire transfer (or other funding satisfactory to the Company) for the full
amount of the purchase price thereof.


a)           The undersigned hereby represents, warrants and covenants as
follows:


i)           The undersigned is aware that the Common Shares have not been
registered under the Securities Act and are being offered and sold under
Regulation S promulgated under the Securities Act, which provides an exemption
from registration otherwise required by the Securities Act, and makes the
following representations, declarations and warranties with the intent that the
same shall be relied upon in determining its suitability as a shareholder of the
Company:


(1)           the Common Shares hereby subscribed for are being acquired by the
undersigned in good faith for its own account; alternatively, if the undersigned
is purchasing Common Shares for one or more principals, it makes the
representations, warranties and covenants of this Subscription Agreement on
behalf of those principals.  The undersigned will be the sole party in interest
in the Common Shares and as such will be vested with all legal and equitable
rights in the Common Shares; and
 

--------------------------------------------------------------------------------




ii)           The undersigned recognizes that no government or governmental
agency has recommended or endorsed the purchase of the Common Shares, and that
the Company is relying on the truth and accuracy of the undersigned’s
representations, declarations and warranties in selling the Common Shares
subscribed for herein to the undersigned without first having registered the
same under the Securities Act.


iii)           The offer to sell the Common Shares was not communicated to the
undersigned while the undersigned was in the United States of America, its
territories or possessions (the “United States”), and this Subscription
Agreement was entered into outside of the United States.


iv)           The undersigned is not purchasing the Common Shares with a view
to, or for sale in connection with any, distribution of the Common Shares in the
United States or for the account(s) of any U.S. person.  The undersigned hereby
(i) certifies that he or it is a Non-U.S. Person (as such term is defined in
Regulation S and in Appendix A hereto) and is not acquiring the Common Shares
for the account or benefit of a “U.S. Person”; (ii) agrees that any resale of
the Common Shares by the undersigned shall be in accordance with the provisions
of Regulation S, pursuant to registration under the Securities Act or pursuant
to an available exemption from registration thereunder; and (iii) agrees not to
engage in any hedging transactions with regard to such Common Shares unless in
compliance with the Securities Act.  In accordance with Regulation S, the
undersigned hereby acknowledges (i) that the Company will refuse to register any
transfer of Common Shares unless such transfer is made in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act or
pursuant to an available exemption from registration and (2) that the
certificates representing the Common Shares sold to the undersigned will bear a
legend substantially similar to the legend at the top of the first page of this
Subscription Agreement.


v)           The undersigned acknowledges that the purchase of the Common Shares
is a speculative investment involving a high degree of risk and any estimates
and predictions that may have been made by the Company merely represent
predictions of future events, which may or may not occur and are based on
assumptions, which may or may not occur.  As a consequence, such predictions may
not be relied upon to indicate the actual results, which might be attained.  The
undersigned has carefully reviewed the Company’s filings with the Securities
Exchange Commission, including, without limitation, the Company’s Annual Report
on Form 10-K for the year ended December 31, 2008, Proxy Statement on Schedule
14A dated February 28, 2005, Quarterly Reports on Form 10-Q for the quarters
ending September 30, 2009, June 30, 2009, and March 31, 2009, and Current
Reports on Form 8-K for the past 12 months (the “Securities Filings”) and
understands and has evaluated the risks of a purchase of the Common Shares. Such
risks are set forth in the section of the 10-Q for the Quarterly Period ended
September 30, 2009 entitled “Risk Factors.”  The undersigned (without derogating
from any representations made by the Company hereunder) further verifies that
the undersigned:

 
- 2 -

--------------------------------------------------------------------------------

 



(1)           has been provided an opportunity to obtain any additional
information concerning the Offering, the Company and all other information to
the extent the Company possesses such information or can acquire it without
reasonable effort or expense; and


(2)           has been given the opportunity to ask questions of, and receive
answers from, the Company and its management concerning the terms and conditions
of the Offering and other matters pertaining to this investment, and has been
given the opportunity to obtain such additional information necessary to verify
the accuracy of the information contained in the Securities Filings or that
which was otherwise provided in order for the undersigned to evaluate the merits
and risks of an investment in the Common Shares to the extent the Company
possesses such information or can acquire it without reasonable effort or
expense, and has not been furnished any other offering literature or prospectus.


vi)           The undersigned agrees to fully indemnify, defend and hold
harmless the Company, its management, directors, advisers, consultants,
representatives, and each of their affiliates, employees and agents from any and
all claims, actions and causes of action whatsoever which may result from a
breach or an alleged breach of the representations, warranties and
acknowledgments contained herein.


vii)           The undersigned represents and warrants that if the undersigned
is executing this Subscription Agreement in a representative or fiduciary
capacity, the undersigned has full power and authority to execute and deliver
the Subscription Agreement on behalf of the subscribing corporation,
partnership, trust or other entity for whom the undersigned is executing this
Subscription Agreement, and such corporation, partnership, trust or other entity
has full right and power to enter into and perform this Subscription Agreement.


viii)           The undersigned represents and warrants that it is not a dealer
in securities or, if the undersigned is a dealer in securities, the undersigned
is acquiring the Common Shares for the account of a beneficial owner that (a) is
not a dealer in securities and (b) is acquiring the Common Shares for investment
purposes only and not with a view to resell them.


b)           The Company hereby represents warrants and covenants as set forth
in Appendix B hereto.


c)           The parties further agree as follows:


i)           The Company will use its best efforts to maintain its status as a
Reporting Issuer, as defined in Regulation S.


ii)           The Company shall have the right to accept or reject this
Subscription Agreement, in whole or in part, for any reason.  The undersigned
understands that the Company will notify it promptly upon rejection of this
Subscription Agreement.  If the Company rejects this Subscription Agreement, the
Company will promptly return all amounts paid hereunder without interest, and if
such repayment has not been completed within 5 business days following receipt
by the Company of payment hereunder, the Company shall be deemed to have
accepted this Subscription Agreement.  If the Company accepts this Subscription
Agreement in whole or in part, all of the provisions hereof shall become binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, permitted assigns, executors, administrators or successors; provided,
that neither this Subscription Agreement nor any of the rights, interests or
obligations hereunder shall be assigned or delegated by either of the parties
hereto without the prior written consent of the other party.  This Subscription
Agreement is not intended to confer upon any person other than the parties
hereto and their permitted successors and assigns any rights or remedies
hereunder.
 
- 3 -

--------------------------------------------------------------------------------




iii)           Except as otherwise provided herein, this Sub­scription Agreement
may not be amended, modified or supplemented, except in writing signed by the
parties hereto.


iv)           All notices or other communications given or made with respect to
the Common Shares shall be in writing and shall be delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
undersigned at the undersigned’s address set forth on the signature page below.


v)           This Subscription Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by all parties.


vi)           All pronouns contained herein and any variations thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the parties hereto may require.


vii)           This Subscription Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


viii)           The subscription of the Common Shares was offered and purchased
in the country named on the signature page to this Subscription Agreement.  This
Subscription Agreement shall be governed by and construed in accordance with the
laws of the New York, United States of America.



 
- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this 24th day January of 2010.




Israeli Company
 
Reytalon Ltd.
Citizenship
 
Print Name of Subscriber
     
154 Begin road, Tel Aviv, Israel
   
Address
 
(By:   Avner Shiner)
     
Ramat Gan
Israel
/s/ Avner Shiner
City
Country
Signature of Subscriber or
   
Duly Appointed Agent
     

+972 3 608 3455
Telephone Number(s)




Number of Common Shares Subscribed For: 1,250,000 Common Shares at a Price Per
Share of $0.20.


Country in which Offer and Sale was Made: Israel




Accepted and Agreed to:


________________________
Brainstorm Cell Therapeutics Inc.


By:  /s/ Rami Efrati

--------------------------------------------------------------------------------

Name:  Rami Efrati
Title:    CEO


Dated: January   24, 2010



 
- 5 -

--------------------------------------------------------------------------------

 
 
Appendix A

--------------------------------------------------------------------------------

 
Definition of U.S. Person


a)           “U.S. person” means:


i)           any natural person resident in the United States;


ii)           any partnership or corporation organized or incorporated under the
laws of the United States;


iii)           any estate of which any executor or administrator is a U.S.
person;


iv)           any trust of which any trustee is a U.S. person;


v)           any agency or branch of a foreign entity located in the United
States;


vi)           any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;


vii)           any discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary organized, incorporated, or
(if an individual) resident in the United States; and


viii)           any partnership or corporation if:


(1)           organized or incorporated under the laws of any foreign
jurisdiction; and


(2)           formed by a U.S. person principally for the purpose of investing
in securities not registered under the Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Act who are not natural persons, estates or trusts.


b)           Notwithstanding paragraph (1) of this section, any discretionary
account or similar account (other than an estate or trust) held for the benefit
or account of a non-U.S. person by a dealer or other professional fiduciary
organized, incorporated, or (if an individual) resident in the United States
shall not be deemed a “U.S. person.”


c)           Notwithstanding paragraph (1) of this section, any estate of which
any professional fiduciary acting as executor or administrator is a U.S. person
shall not be deemed a U.S. person if:

 
A-1

--------------------------------------------------------------------------------

 



i)           an executor or administrator of the estate who is not a U.S. person
has sole or shared investment discretion with respect to the assets of the
estate; and


ii)           the estate is governed by foreign law.


d)           Notwithstanding paragraph (1) of this section, any trust of which
any professional fiduciary acting as trustee is a U.S. person shall not be
deemed a U.S. person if a trustee who is not a U.S. person has sole or shared
investment discretion with respect to the trust assets, and no beneficiary of
the trust (and no settlor if the trust is revocable) is a U.S. person.


e)           Notwithstanding paragraph (1) of this section, an employee benefit
plan established and administered in accordance with the law of a country other
than the United States and customary practices and documentation of such country
shall not be deemed a U.S. person.


f)           Notwithstanding paragraph (1) of this section, any agency or branch
of a U.S. person located outside the United States shall not be deemed a “U.S.
person” if:


i)           the agency or branch operates for valid business reasons; and


ii)           the agency or branch is engaged in the business of insurance or
banking and is subject to substantive insurance or banking regulation,
respectively, in the jurisdiction where located.


g)           The International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, and their
agencies, affiliates and pension plans, and any other similar international
organizations, their agencies, affiliates and pension plans shall not be deemed
“U.S. persons.”




Rule 902(o), General Rules and Regulations Under the Securities Act of 1933







 
A-2

--------------------------------------------------------------------------------

 
 
Appendix B

--------------------------------------------------------------------------------

 
Representations and Warranties f the Company
 
1.           Authority Relative to this Subscription Agreement.  The Company has
all necessary corporate power and authority to execute and deliver this
Subscription Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.  The execution and delivery of this
Subscription Agreement, and the consummation of the transactions contemplated
hereby, have been duly and validly authorized by the board of directors of the
Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Subscription Agreement or to consummate the
transactions contemplated hereby.  This Subscription Agreement, when duly
accepted by the Company, will constitute, assuming the due authorization,
execution and delivery hereof by the other parties hereto, the valid, legal and
binding agreements of the Company enforceable against the Company in accordance
with its terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors' rights generally or to general principles of equity.
 
2.           Consents and Approvals; No Violations.  Except for such filings,
permits, authorizations, consents, and approvals as are listed in Schedule ‎B-2
hereto, no filing with or notice to, and no permit, authorization, consent or
approval of any court or tribunal, or administrative, governmental or regulatory
body, agency or authority is necessary for the execution and delivery by the
Company of this Subscription Agreement or the consummation by the Company of the
transactions contemplated hereby.  Neither the execution, delivery and
performance of this Subscription Agreement by the Company nor the consummation
by the Company of the transactions contemplated hereby will (i) conflict with or
result in any breach of any provision of the Certificate of Incorporation and
By-Laws of the Company, (ii) result in a violation or breach of or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, amendment, cancellation or acceleration or security
interest) under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, lease, license, contract, agreement or other instrument or
obligation to which the Company or any of the Company's subsidiaries is a party
or by which any of them or any of their respective properties or assets may be
bound or (iii) violate any order, writ, injunction, decree, law, statute, rule
or regulation applicable to the Company or any of the Company's subsidiaries or
any of their respective properties or assets.
 
3.           Securities Filings; Financial Statements.
 
3.1           The Securities Filings complied at the time of filing in all
material respects with all applicable requirements of the U.S. Exchange
Act.  None of the Securities Filings, including any financial statements or
schedules included or incorporated by reference therein, contained when filed
any untrue statement of a material fact or omitted to state a material fact
required to be stated or incorporated by reference therein or necessary in order
to make the statements therein in light of the circumstances under which they
were made not misleading, except to the extent superseded by a periodic report
under the U.S. Exchange Act filed subsequently and prior to the date
hereof.  The audited and any unaudited consolidated financial statements of the
Company included in the Securities Filings fairly present in conformity in all
material respects with generally accepted accounting principles applied on a
consistent basis (except as may be indicated in the notes thereto and except for
the absence of footnotes in the unaudited financial statements), the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates thereof and their consolidated results of operations and changes
in financial position for the periods then ended (subject, in the case of any
interim financial statements, to normal year-end adjustments).
 
3.2           No change in the business, assets, liabilities, condition
(financial or other), or results of operations of the Company has occurred
between the date of filing of the most recent Securities Filing filed prior to
the date hereof with the SEC that would cause such Securities Filing, including
the financial statements and schedules included therein, to contain, as of the
date hereof, any untrue statement of a material fact or to omit to state a
material fact that would be required to be stated or incorporated by reference
therein or that would be necessary in order to make the statements contained
therein, as of the date hereof, not misleading.
 
 
 
B-1

--------------------------------------------------------------------------------